Exhibit 10.1

 

 

 

    

RETENTION AGREEMENT

BETWEEN

TOYS “R” US, INC.

AND

RAYMOND L. ARTHUR

DATED AS OF

NOVEMBER 1, 2004

 

 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

 

1. Employment 4 2. Term 4 3. Employability 4 4. Duties 4 5. Compensation 5 6.
Termination of Agreement 5 (a)           At-will 5 (b)           Death 5 (c)
          Disability 5 (d)           Retirement 6 (e)           Cause 6 (f)
          Resignation by Executive 6 (g)           Mandatory Notice of
Resignation by Executive 6 (h)           Termination Due to Change in Control 7
(i)           Notice of Termination 7 (j)           Date of Termination 7 7.
Compensation Following Termination 8 (a)           Obligation of the Company
Upon Termination of the Executive Without Cause 8 (b)           Obligation of
the Company Upon Termination Because of Death 9 (c)           Obligation of the
Company Upon Termination Because of  Disability 9 (d)           Obligation of
the Company Upon Executive’s Retirement 10 (e)           Obligation of the
Company Upon Termination for Cause 10 (f)           Obligation of the Company
Upon Resignation by the Executive for Good Reason 10 (g)           Obligation of
the Company Upon Resignation of Executive Without Good Reason 11 (h)          
Obligation of Company Upon Termination Due to a Change in Control 11 (i)
          Expiration of Employment Period 11 (j)           Obligation of the
Company Where Executive is Entitled to Compensation and Benefits 
          Under More than One Section 12 8. Release Agreement 12 9. Certain
Additional Payments by the Company 12 10. Offset 12 11. Covenants 12 (a)
          Definitions 12 (b)           Non-disclosure of Confidential
Information 13 (c)           Covenant Not to Compete 14 (d)          
Nonsolicitation of Protected Employees 14 (e)           Enforcement of Covenants
14 (f)           Severability of Covenants 15 12. Non-Disparagement 15 13.
Assistance to the Company 15 14. Arbitration 15 15. Indemnity 16 16. No
Obligation to Mitigate 17 17. Legal Fees 17 18. Severability 17 19. Amendment 17
20. Entire Agreement 18 21. Notices 18 22. Headings 18 23. Successors and
Assigns 18

 

EXHIBIT A                 List of Outside Activities
EXHIBIT B                 Change in Control and Tax Gross-Up
EXHIBIT C                 Separation and Release Agreement

 

3

--------------------------------------------------------------------------------


RETENTION AGREEMENT

 

          Toys "R" Us, Inc., a Delaware Corporation, its affiliates,
subsidiaries, divisions, successors and assigns, (the "Company"), and Raymond L.
Arthur, ("Executive"), enter into this Retention Agreement ("Agreement"),
effective November 1, 2004 ("Effective Date") the terms and conditions of which
are set forth below:

1. Employment

          The Company shall employ Executive in the position of Executive Vice
President - Chief Financial Officer, or in such other capacities as the Company
may determine from time to time. The Executive shall be based in Northern New
Jersey.

2. Term

          Unless earlier terminated herein in accordance with Section 6 hereof,
this Agreement shall be for a term beginning on the Effective Date and ending on
January 31, 2006 (the "Employment Period"). The Employment Period shall, without
further action by Executive or the Company, end on January 31, 2006; provided,
however, the Company shall give Executive notice on or before July 31, 2005 if
it does not intend to offer Executive a new Retention Agreement on or about
January 31, 2006 on terms substantially similar (other than as to compensation
amounts) to those proposed to be offered to other executive officers at that
time. The expiration of the Employment Period for purposes of this Agreement
need not signify the termination of Executive's employment with the Company, but
will signify the termination of this Agreement as it governs such employment
relationship, other than as provided in Section 7(i).

3. Employability

          (a)   Executive affirms that s/he is presently not subject to a
restrictive covenant or other prior agreement that would prohibit or restrict
employment with the Company.

          (b)   If Executive learns or becomes aware or is advised that s/he is
subject to an actual or alleged restrictive covenant or other prior agreement
that may prohibit or restrict employment by the Company, Executive shall
immediately notify the Company of the same.

          (c)   If any action is brought against the Company involving any
actual or alleged restrictive covenant or other prior agreement which may
prohibit or restrict Executive's employment by the Company, Executive covenants
and agrees to indemnify and hold the Company harmless from any and all costs
incurred in defending such litigation, including but not limited to court fees,
attorneys' fees and disbursements, and from any and all liability, judgment or
settlement assessed against the Company as a result of any breach of or
interference with such restrictive covenant or other prior agreement which may
prohibit or restrict Executive's employment by the Company.

4. Duties

          During the Employment Period, Executive shall exclusively perform
services on behalf of the Company to the best of his/her ability, and shall
devote his/her full working efforts, to the business of the Company.
Notwithstanding the above, Executive may, with the prior written consent of the
Chief Executive Officer of the Company, serve as an outside director on
corporate boards and perform charitable work and other outside activities to the
extent that such activities do not reflect adversely on the Company's corporate
reputation and public image and do not conflict with Executive's primary
responsibilities on behalf of the Company. Upon execution of this Agreement and
annually thereafter, Executive shall provide a listing as noted in Exhibit "A",
attached hereto, of all outside corporate boards, charitable organizations and
other outside activities on which Executive serves.

4

--------------------------------------------------------------------------------

5. Compensation

          (a)   During the Employment Period, Executive shall receive the
Executive's current annual base salary, as increased from time to time at the
discretion of the Board or an appropriate committee of the Board ("Annual Base
Salary"), which will be paid in accordance with the Company's regular payroll
policies. Executive will receive a performance evaluation annually, effective on
or about April 1st each year or otherwise in accordance with normal Company
policy.

          (b)   During the Employment Period, Executive shall be eligible to
receive incentive awards pursuant to the Company's various incentive plans and
subject to the terms thereof at a level commensurate with incentives awarded to
members of the Executive Committee of the Company as determined by the Board, or
an appropriate committee of the Board, in its sole discretion.

          (c)   Executive shall be eligible to participate in or receive
benefits under the Company's various benefit plans, policies or arrangements,
subject to the same terms and conditions as other members of the Executive
Committee. The Company reserves the absolute right to modify, amend or terminate
benefits at any time and for any reason.

          (d)   Notwithstanding any provision of this Agreement or any
compensation practice of the Company, for the period following a Change in
Control (as defined in Exhibit "B", which is attached hereto and made a part of
this Agreement), and ending on the earlier of (i) the last day of the Employment
Period or (ii) the second anniversary of the Change in Control, the Company will
provide to Executive an Annual Base Salary, incentive compensation opportunity,
and benefits no less favorable, in each case, than the most favorable of those
provided by the Company for Executive under plans, practices, policies and
programs as in effect at any time during the 120-day period immediately
preceding such Change in Control.

6. Termination of Agreement

          Employment under this Agreement may be terminated under the following
circumstances:

          (a)   At-will  Executive will be deemed to be an employee-at-will of
the Company and the employment relationship may be terminated by either
Executive or the Company at any time during the Employment Period, with or
without Cause or Good Reason, but otherwise subject to the terms of this
Agreement.

          (b)   Death  Executive's employment shall terminate upon his/her
death.

          (c)   Disability  If the Chief Executive Officer determines in good
faith that the Disability of Executive has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), the Company may give
to Executive written notice in accordance with Section 21 of this Agreement of
its intention to terminate Executive's employment. In such event, Executive's
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by Executive (the "Disability Effective Date"), provided
that, within the 30 days after such receipt, Executive shall not have returned
to full-time performance of Executive's duties. For purposes of this Agreement,
"Disability" shall mean Executive's eligibility to receive disability benefits
under the Company's long-term disability plan or the inability of Executive, as
determined by the Chief Executive Officer, to perform the essential functions of
his/her regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six
consecutive months. At the request of Executive or his personal representative,
the Chief Executive Officer's determination that the Disability of Executive has
occurred shall be certified by a physician mutually agreed upon by Executive, or
his/her personal representative, and the Company. Failing such independent
certification (if so requested by Executive), Executive's termination shall be
deemed a termination by the Company without Cause and not a termination by
reason of his Disability.

5

--------------------------------------------------------------------------------

          (d)   Retirement.  Executive may resign his/her employment at any time
after meeting the qualifications for Retirement, provided that Executive
fulfills the Mandatory Notice Period requirements of Section 6(g). "Retirement"
shall mean the voluntary resignation of employment by an Executive who has
attained the age of fifty-five (55) and has been continuously employed, by the
Company or its subsidiaries or affiliates, for a minimum of ten years.

          (e)   Cause  The Company may terminate Executive's employment for
Cause at any time after providing written notice to Executive pursuant to
Section 6(i). The term "Cause" shall mean any of the following, as determined by
the Chief Executive Officer: (i) the willful failure of Executive to perform any
portion of his/her duties, (ii) the willful misconduct by Executive which is
injurious to the Company, monetarily or otherwise; (iii) Executive's conviction
of a felony (including a nolo contendere plea); (iv) Executive's negligent
performance of his/her duties, (v) breach by Executive of any covenant set forth
in Section 11 of this Agreement, (vi) a violation of the Toys "R" Us Code of
Ethical Standards and Business Practices and Conduct Agreement or any other
serious violation of any written Company policy.

          (f)   Resignation by Executive:  Executive may resign his/her
employment with or without Good Reason, provided that Executive fulfills the
Mandatory Notice Period requirements of Section 6(g). "Good Reason" shall mean:
(i) the failure of the Company to pay any undisputed amount due under the
Agreement; (ii) a substantial decrease in the targeted compensation level of
Executive, or (iii) the Company requiring Executive, without his consent, to be
based at any office or location outside Northern New Jersey. Executive may not
resign for Good Reason after a Notice of Termination for Cause has been
delivered to Executive by the Company unless and until such Notice of
Termination for Cause has been withdrawn. Resignation by Executive shall not be
deemed for "Good Reason" if the basis for such Good Reason is cured within a
reasonable period of time (determined in light of the cure appropriate to the
basis of such Good Reason), but in no event more than thirty (30) business days
after the Company receives the Notice of Termination specifying the basis of
such Good Reason. The Company's good faith determination of cure shall be
binding. The Company shall notify Executive of the timely cure of any claimed
event of Good Reason and the manner in which such cure was effected, and any
Notice of Termination delivered by Executive based on such claimed Good Reason
shall be deemed withdrawn and shall not be effective to terminate the Employment
Period.

          (g)   Mandatory Notice of Resignation by Executive: Executive must
provide the Company with three (3) months notice of resignation (the "Mandatory
Notice Period") prior to the effective date of such resignation, with or without
Good Reason. During the Mandatory Notice Period, Executive shall continue to
perform all of his/her duties in accordance, and in compliance, with the terms
of this Agreement. Prior to and during the Mandatory Notice Period, Executive
shall not disclose to any third parties, other than executive search firms,
prospective employers (collectively, the "Permitted Third Parties") and
Executive's family and legal and professional advisors, his/her intention and/or
decision to terminate employment with the Company. Executive shall, prior to any
disclosure of such information to any Permitted Third Party, secure such
Permitted Third Party's written agreement not to disclose such information until
after the Mandatory Notice Period to anyone other than executives and directors
of such Permitted Third Party who need to know such information.

6

--------------------------------------------------------------------------------

          (h)   Termination due to Change in Control.  Termination under this
Section occurs if (i) the Company terminates the employment of Executive for any
reason other than for Cause as defined in Section 6(e), or (ii) Executive
resigns his/her employment for Good Reason pursuant to Section 6(f), within the
two year period immediately following a Change in Control as defined in Exhibit
B attached hereto. Anything in this Agreement to the contrary notwithstanding,
if a Change in Control occurs during the term of the Agreement and if
Executive's employment with the Company has been terminated either by the
Company without Cause or by Executive for Good Reason within six months prior to
the date on which the Change in Control occurs, and if Executive reasonably
demonstrates that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect the Change in
Control or (ii) otherwise arose in connection with or anticipation of the Change
in Control, then for all purposes of this Agreement the severance benefits
payable to Executive shall be determined as if the Change in Control had
occurred on the date immediately prior to the Date of Termination.

          (i)   Notice of Termination.  Any termination by the Company for
Cause, or by Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 21 of
this Agreement. For purposes of this Agreement, a "Notice of Termination" means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated, and (iii) specifies the
termination date. The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive's or the Company's
rights hereunder.

          (j)   Date of Termination.  "Date of Termination" means (i) if
Executive's employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination or a date within 30 days after receipt of
the Notice of Termination, as specified in such notice, (ii) if Executive's
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date of receipt of the Notice of Termination or
a date within 90 days after receipt of the Notice of Termination, as specified
in such notice, (iii) if Executive's employment is terminated by reason of death
or Disability, the Date of Termination shall be the date of death of Executive
or the Disability Effective Date, as the case may be, and (iv) if Executive's
employment is terminated by Executive with or without Good Reason (including
Executive's Retirement), the Date of Termination shall be the end of the
Mandatory Notice Period specified in Section 6(g), unless the Company specifies
an earlier Date of Termination. For purposes of Section 7(i), "Date of
Termination" shall mean the effective date of Executive's termination by the
Company for reasons other than Cause (as defined in Section 6(e) hereof).

7

--------------------------------------------------------------------------------

7. Compensation Following Termination

          (a)   Obligation of the Company Upon Termination of Executive Without
Cause Under Section 6(a).  If Executive’s employment is terminated without Cause
under Section 6(a): 

          (i)   The Company shall make a lump sum cash payment to Executive
within thirty (30) days after the Date of Termination in an amount equal to the
sum of: (1) Executive's prorata Annual Base Salary payable through the Date of
Termination to the extent not previously paid; (2) the targeted amount of
Executive's annual incentive award for the year in which the Date of Termination
occurs, pro rated for the number of completed months in such fiscal year
preceding the Date of Termination; (3) Executive's accrued, unused vacation time
for the year in which the Date of Termination occurs, pro rated for the number
of days in such fiscal year preceding the Date of Termination; and (4)
Executive's actual earned incentive awards for any completed fiscal year or
period not previously paid or deferred;

          (ii)   The Company shall pay to Executive in equal installments, for
twenty-four (24) months following the Date of Termination (the "Severance
Period") in accordance with the Company's normal payroll periods, an amount
equal to two times the sum of (a) the Executive's Annual Base Salary as in
effect at the Date of Termination, and (b) the targeted amount of Executive's
annual incentive award for the year in which the Date of Termination occurs;

          (iii)   During the twenty-four (24) months following the Date of
Termination, Executive shall continue to be eligible to participate in the "TRU"
Partnership Employees' Savings and Profit Sharing Plan, the Supplemental
Executive Retirement Plan and the Partnership Group Deferred Compensation Plan
(collectively the "Plans") under the terms and conditions of such Plans, as if
Executive were still employed during such period and earning his/her Base Annual
Salary and target annual incentive bonus as in effect on the Date of
Termination, and Executive shall be fully vested as of the Date of Termination
in any account balance and all other benefits under such Plans; provided,
however that the benefits provided under this clause (iii) shall be limited to
the coverage permitted by law or as would otherwise not potentially adversely
impact on the tax qualification of any Plans; provided, further, that if such
benefits may not be continued under the Plans, the Company shall pay to
Executive an amount equal to the Company's cost had such benefits been
continued. Following the Date of Termination, Executive will no longer be
eligible to participate or be covered under the Company's Long Term Disability
Plan, Supplemental Life and Accidental Death & Dismemberment Plan, or Business
Travel Plan. In addition, following the Date of Termination, Executive will no
longer be provided with an associate discount.

          (iv)   (1) All unvested options and equity based awards (including
restricted stock and stock units) held by Executive as of the Date of
Termination shall continue to vest in accordance with their terms for ninety
(90) days following the Date of Termination and any options held by Executive
which have vested prior to the Date of Termination or which vest within the
ninety (90) day period following the Date of Termination shall continue to be
exercisable through the original expiration date of such options in accordance
with the terms of the individual stock option agreements; (2) any unvested
options or equity based awards that are not vested at the end of the ninety (90)
day period following the Date of Termination shall be forfeited by Executive;
and (3) Executive shall not be entitled to any additional grants of any stock
options, restricted stock, or other equity based award following the Date of
Termination;

8

--------------------------------------------------------------------------------

          (v)   Executive will be entitled to continuation of health benefits
under the Company's medical and dental plans at a level commensurate with those
provided or offered from time to time to active employees holding similar
positions to the position Executive held as of the Date of Termination. If
Executive elects to receive such health benefits, Executive shall pay the
premiums charged to active employees for the first twenty-four (24) months of
coverage after the Date of Termination, and thereafter Executive shall pay the
premium charged to former employees of the Company pursuant to Section 4980B of
the Code until the Executive is sixty-five (65) years of age. The Company may
amend or otherwise alter the plans to provide different benefits to Executive as
long as the benefits provided to Executive are no less favorable than those then
provided or offered to active employees holding similar positions to the
position held by Executive as of the Date of Termination. To the extent such
benefits cannot be provided to Executive under the terms of the plans, or the
plans cannot be so amended in any manner not adverse to the Company, the Company
shall pay Executive, on an after-tax basis, an amount necessary for Executive to
acquire such benefits from an independent insurance carrier, net of the amount
Executive would otherwise be required to pay under this clause (v). The
obligations of the Company under this clause (v) shall be terminated if, at any
time after the Date of Termination, Executive is employed by or is otherwise
affiliated with a party that offers medical benefits to Executive.

          (vi)   During the twenty-four (24) months following the Date of
Termination, the Company will continue to provide Executive with a leased
automobile on the same terms as in effect on the Date of Termination; provided,
however, that if the lease expires during such 24-month period, the terms of any
new or renewal lease shall be the same as those provided during such period to
executive officers of the Company generally, but in no event greater than those
in effect on the Date of Termination; provided, further that the obligations of
the Company to provide such perquisite shall cease on the date that is
twenty-four months from the Date of Termination.

          (vii)   During the twenty-four (24) months following the Date of
Termination, the Company will continue to provide Executive with financial
planning services on the same terms, if any, as such services are provided
during such period to executive officers of the Company generally, but in no
event greater than those in effect on the Date of Termination.

          (b)   Obligation of the Company Upon Termination Because of Death.  If
Executive's employment is terminated by reason of death, the Company shall make
a lump sum cash payment within thirty (30) days after the Date of Termination in
an amount equal to the sum of: (1) Executive's prorata Annual Base Salary
payable through the Date of Termination to the extent not previously paid; (2)
Executive's accrued, unused vacation time for the year in which the Date of
Termination occurs, prorated for the number of days in such fiscal year
preceding the Date of Termination; (3) the targeted amount of Executive's annual
incentive awards that would have been payable with respect to the fiscal year in
which the Date of Termination occurs, prorated for the portion of such fiscal
year through the Date of Termination; and (4) Executive's actual earned
incentive awards for any completed fiscal year or period not previously paid or
deferred. The Company will make the preceding payments to the surviving spouse
or, if no surviving spouse, to Executive's duly appointed legal representative.
Any benefits to which Executive may otherwise be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 5(c)
shall be paid in accordance with the terms of such plans, policies and
arrangements.

          (c)   Obligation of the Company Upon Termination Because of
Disability.  If Executive's employment is terminated by reason of Executive's
Disability, the Company shall make a lump sum cash payment within thirty (30)
days after the Date of Termination in an amount equal to the sum of (1)
Executive's prorata Annual Base Salary payable through the Date of Termination
to the extent not previously paid; (2) Executive's accrued, unused vacation time
for the year in which the Date of Termination occurs, prorated for the number of
days in such fiscal year preceding the Date of Termination; (3) the targeted
amount of Executive's annual incentive awards that would have been payable with
respect to the fiscal year in which the Date of Termination occurs, prorated for
the portion of such fiscal year through the Date of Termination; and (4)
Executive's actual earned incentive awards for any completed fiscal year or
period not previously paid or deferred. Any benefits to which Executive may
otherwise be entitled upon termination pursuant to the plans, policies and
arrangements referred to in Section 5(c) shall be paid in accordance with the
terms of such plans, policies and arrangements.

9

--------------------------------------------------------------------------------

          (d)   Obligations of the Company Upon Executive’s Retirement.   If
Executive's employment is terminated due to Retirement, the Company shall make a
lump sum cash payment within thirty (30) days after the Date of Termination in
an amount equal to the sum of (1) Executive's prorata Annual Base Salary payable
through the Date of Termination to the extent not previously paid; (2)
Executive's accrued, unused vacation time for the year in which the Date of
Termination occurs, prorated for the number of days in such fiscal year
preceding the Date of Termination; and (3) Executive's actual earned incentive
awards for any completed fiscal year or period not previously paid or deferred.
Any benefits to which Executive may otherwise be entitled upon termination
pursuant to the plans, policies and arrangements referred to in Section 5(c)
shall be paid in accordance with the terms of such plans, policies and
arrangements. In addition, Executive shall be entitled to continuation of health
benefits under the Company's medical and dental plans at a level commensurate
with those provided or offered from time to time to active employees holding
similar positions to the position Executive held as of the Date of Termination.
If Executive elects to receive such health benefits, Executive shall pay the
premium charged to former employees of the Company pursuant to Section 4980B of
the Code until the Executive is sixty-five (65) years of age, after which such
health benefits will terminate. The Company may amend or otherwise alter the
plans to provide different benefits to Executive as long as the benefits
provided to Executive are no less favorable than those then provided or offered
to active employees holding similar positions to the position held by Executive
as of the Date of Termination. To the extent such benefits cannot be provided to
Executive under the terms of the plans, or the plans cannot be so amended in any
manner not adverse to the Company, the Company shall pay Executive, on an
after-tax basis, an amount necessary for Executive to acquire such benefits from
an independent insurance carrier, net of the amount Executive would otherwise be
required to pay under this Section 7(d). The obligations of the Company under
this Section 7(d) shall be terminated if, at any time after the Date of
Termination, Executive is employed by or is otherwise affiliated with a party
that offers medical benefits to Executive.

          (e)   Obligation of the Company Upon Termination for Cause.  If
Executive's employment is terminated during the Employment Term for Cause under
Section 6(e), Executive's right to compensation hereunder shall cease as of the
Date of Termination, except that Executive shall be entitled to receive any
accrued but unpaid Annual Base Salary for services rendered prior to the Date of
Termination. Any benefits to which Executive may otherwise be entitled upon
termination pursuant to the plans, policies and arrangements referred to in
Section 5(c) shall be paid in accordance with the terms of such plans, policies
and arrangements.

          (f)   Obligation of the Company Upon Resignation by Executive for Good
Reason.  If Executive resigns his/her employment for Good Reason under Section
6(f), the Company's obligations will be the same as its obligations under
Section 7(a).

10

--------------------------------------------------------------------------------

          (g)   Obligation of the Company Upon Resignation of Executive Without
Good Reason.  If Executive should resign his/her employment with the Company
without Good Reason under Section 6(f), Executive's right to compensation
hereunder shall cease as of the Date of Termination, except that Executive shall
be entitled to receive any accrued but unpaid Annual Base Salary for services
rendered to the Date of Termination. Any benefits to which Executive may
otherwise be entitled upon his/her resignation pursuant to the plans, policies
and arrangements referred to in Section 5(c) shall be paid in accordance with
the terms of such plans, policies and arrangements.

          (h)   Obligation of Company Upon Termination Due to a Change in
Control.  If Executive's employment is terminated pursuant to Section 6(h), the
Company shall be obligated to pay Executive pursuant to Section 7(a)(i) and
(iii) of this Agreement. In lieu of the Company's obligations under Section
7(a)(ii), the Company shall pay to Executive in a lump sum within thirty (30)
days after the later of Date of Termination or the Change in Control, an
aggregate amount equal to (1) two times Executive's Annual Base Salary as in
effect on the Date of Termination; and (2) two times the targeted amount of the
annual incentive bonus that would have been paid to Executive with respect to
the Company's fiscal year in which such Date of Termination occurred. The
Company shall continue to provide continued health benefits, car allowance and
financial planning services to Executive pursuant to Sections 7(a)(v), (vi) and
(vii) of the Agreement. In lieu of the Company's obligations under Section
7(a)(iv), all unvested options and equity-based awards shall vest immediately on
the later of the Date of Termination or the Change in Control and all such
options may be exercised until the earlier of (i) the 30-month anniversary of
the Date of Termination, or (ii) the original expiration date of such options.

          (i)   Expiration of Employment Period.  Upon the expiration of the
Employment Period as provided in Section 2 hereof, this Agreement will cease to
govern the employment relationship between Executive and the Company, except as
provided in this Section 7(i). Thereafter, Executive will continue to be an
employee-at-will of the Company and the employment relationship may be
terminated by either Executive or the Company at any time. Any benefits to which
Executive may otherwise be entitled upon his/her termination or resignation
pursuant to Company plans, policies and arrangements in which he or she is a
participant shall be paid in accordance with the terms of such plans, policies
and arrangements in effect at such time. In addition, if Executive is terminated
by the Company without Cause (as defined in Section 6) after the expiration of
the Employment Period and before January 31, 2007, then, provided that Executive
signs a release substantially in the form provided by the Company to other
officers in release of employment:

          (i)   the Company shall pay to Executive in equal installments, for
twelve (12) months following the Date of Termination, in accordance with the
Company's normal payroll periods, an amount equal to the Executive's Annual Base
Salary as in effect on the Date of Termination;

          (ii)   (1) All unvested options and equity based awards (including
restricted stock and stock units) held by Executive as of the Date of
Termination shall continue to vest in accordance with their terms for ninety
(90) days following the Date of Termination and any options held by Executive
which have vested prior to the Date of Termination or which vest within the
ninety (90) day period following the Date of Termination shall continue to be
exercisable through the earlier of the expiration of the options or the first
anniversary of the Date of Termination, or; (2) any unvested options or equity
based awards that are not vested at the end of the ninety (90) day period
following the Date of Termination shall be forfeited by Executive; and (3)
Executive shall not be entitled to any additional grants of any stock options,
restricted stock, or other equity based award following the Date of Termination;

11

--------------------------------------------------------------------------------

          (iii)   Executive will be entitled to continuation of health benefits
under the Company's medical and dental plans for a period of up to thirty (30)
months at a level commensurate with that which Executive would otherwise be
entitled to receive under the Consolidated Omnibus Budget Reconciliation Act of
1985 ("COBRA"). If Executive elects to receive such health benefits, Executive
shall pay the premiums charged to then-current employees for the first twelve
(12) months coverage after the Date of Termination. Thereafter, if Executive
elects to continue such coverage pursuant to COBRA for up to an additional
eighteen (18) months, Executive shall pay the amount charged to other qualified
beneficiaries under COBRA for such coverage. The obligations of the Company
under this clause (iii) shall be terminated (a) if, at any time after the Date
of Termination, Executive is employed by or is otherwise affiliated with a party
that offers medical benefits to Executive, or (b) at such earlier time, after
the initial 12-month period, as COBRA coverage shall otherwise end.

          (j)   Obligation of the Company Where Executive is Entitled to
Compensation and Benefits Under More Than One Section. Should Executive be
entitled to compensation and benefits following termination under more than one
subsection of this Section 7, the parties agree that only one subsection, as
determined by Executive, will apply.

8. Release Agreement

         The benefits pursuant to Section 7 are contingent upon Executive (i)
executing a Separation and Release Agreement (the "Release Agreement"), within
the time frame specified in the Release Agreement, a copy of which is attached
hereto as Exhibit "C" and, (ii) not revoking or challenging the enforceability
of the Release Agreement or this Agreement.

9. Certain Additional Payments by the Company

          Anything in this Agreement to the contrary notwithstanding, in the
event that any actual or constructive payment or distribution by the Company to
or for the benefit of Executive, whether under this Agreement or otherwise, is
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code") or any successor provision of the Code (the
"Excise Tax"), then the Company shall make the Tax-Gross-up payments described
in Exhibit "B" hereto.

10. Offset

          The Company shall have the right to reduce any amounts required to be
paid to Executive under this Agreement by amounts owed by Executive to the
Company. Nothing in this Agreement shall prevent the Company from pursuing any
other available remedies against Executive.

11. Covenants

          (a)   Definitions.  The following capitalized terms used in this
Section 11 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms:

          "Competitive Position" means any employment with a Competitor in which
Executive will use or is likely to use any Confidential Information, or in which
Executive has duties for such Competitor that involve Competitive Services and
that are the same or similar to those services actually performed by Executive
for the Company.

12

--------------------------------------------------------------------------------

          “Competitive Services” means the retail sale of toys (including,
without limitation, video games and computer software for kids, electronic toys
and wheel goods), juvenile or baby products, juvenile furniture or children's
clothing.

          “Competitor” means any Person engaged, wholly or in part, in
Competitive Services, if more than one-third (1/3) of the Person's revenues are
generated by engaging in Competitive Services, including through direct retail
sales, mail order or internet business. Without limiting the foregoing,
Competitors include Wal-Mart, K-Mart, Target, Kohl's, Right Start, Zany Brainy,
FAO Schwarz, Buy Buy Baby, e-toys and KB Toys.

          “Confidential Information” means all information regarding the
Company, its activities, business or clients that is the subject of reasonable
efforts by the Company to maintain its confidentiality and that is not generally
disclosed by practice or authority to persons not employed by the Company.
"Confidential Information" shall include, but is not limited to: (i) methods,
procedures, devices and other means used by the Company in the conduct of its
business, marketing plans and strategies, pricing plans and strategies,
acquisition or divestiture plans and strategies, data processing programs,
databases, formulas, secret processes, machines and adaptations thereto,
inventions, research projects and all other matters of a technical nature; (ii)
names and addresses of the Company's customers and their representatives
responsible for entering into contracts for the Company's services; (iii)
information with respect to pricing, costs, profits, sales, markets, plans for
future business and other development; and (iv) information with respect to the
Company's executives, their names and addresses, compensation, experience,
qualifications, abilities, job performance and similar information, and (v)
trade secrets within the meaning of applicable state law. All of the
Confidential Information noted herein is not available from directories or other
public sources and has been developed, acquired or compiled by the Company at
its significant effort and expense. "Confidential Information" shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of the Company. This definition shall not limit any definition of
"confidential information" or any equivalent term under state or federal law.

          “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.

          “Protected Employees” means employees of the Company who were employed
by the Company at any time within six (6) months prior to the Date of
Termination.

          “Restricted Period” means the Employment Period and a period extending
two (2) years from the Date of Termination.

          “Restricted Territory” means the United States of America and its
territories and possessions, including Puerto Rico.

          (b)   Non-Disclosure of Confidential Information.  Executive
acknowledges and agrees that s/he has access to and will come into contact and
learn various technical and non-technical trade secrets and other Confidential
Information, which are the property of the Company. Executive acknowledges and
agrees that any disclosure, divulging, revealing or other use of any of the
Confidential Information by Executive, other than in connection with the
Company's business, will be highly detrimental to the business of the Company
and serious loss of business and pecuniary damage may result therefrom.
Accordingly, Executive specifically covenants and agrees to hold all such
Confidential Information and any documents containing or reflecting the same in
the strictest confidence, and Executive will not, both during employment with
the Company or at any time thereafter, without the Company's prior written
consent, disclose, divulge or reveal to any person whomsoever, or use for any
purpose other than for the exclusive benefit of the Company, any Confidential
Information whatsoever, whether contained in Executive's memory or embodied in
writing or other physical form.

13

--------------------------------------------------------------------------------

          If Executive is requested or (in the opinion of his counsel) required
by law or judicial order to disclose any Confidential Information, Executive
shall provide the Company with prompt notice of any such request or requirement
so that the Company may seek an appropriate protective order or waiver of
Executive's compliance with the provisions of this Section 11.

          (c)   Covenant Not To Compete.  Executive acknowledges and agrees that
the Company is engaged in a highly competitive business, and by virtue of
Executive's position and responsibilities with the Company, and his/her access
to Confidential Information, Executive's engaging in Competitive Services for a
Competitor will cause the Company great and irreparable harm. Consequently,
Executive covenants and agrees that during the Restricted Period, Executive will
not, without prior written consent of the Company, directly or indirectly seek
or obtain a Competitive Position in the Restricted Territory with a Competitor;
provided, however, that nothing contained in this Section 11 shall prohibit or
otherwise restrict Executive from acquiring or owning, directly or indirectly,
for passive investment purposes not intended to circumvent this Agreement,
securities of any entity engaged, directly or indirectly in Competitive Services
if either (i) such entity is a public entity and Executive (a) is not a
controlling person of, or a member of a group that controls, such entity and (b)
owns, directly or indirectly, no more than 3% of any class of equity securities
of such entity, or (ii) such entity is not a public entity and Executive (a) is
not a controlling person of, or a member of a group that controls, such entity
and (b) does not own, directly or indirectly, more than 1% of any class of
equity securities of such entity. Executive acknowledges that in the performance
of his/her duties for the Company s/he is charged with operating on the
Company's behalf throughout the Restricted Territory and he hereby acknowledges,
therefore, that the Restricted Territory is reasonable.

          (d)   Nonsolicitation of Protected Employees.  Executive understands
and agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive's own use. Accordingly, Executive hereby agrees that, during the
Restricted Period, Executive shall not directly or indirectly on Executive's own
behalf or as a Principal or Representative of any Person or otherwise solicit or
induce any Protected Employee to terminate his or her employment relationship
with the Company or to enter into employment with any other Person.

          (e)   Enforcement of Covenants.  Executive acknowledges and agrees
that compliance with the covenants set forth in this Section of the Agreement is
necessary to protect the business and goodwill of the Company and that any
breach of this Section or any subparagraph hereof will result in irreparable and
continuing harm to the Company, for which money damages may not provide adequate
relief. Accordingly, in the event of any breach or anticipatory breach of this
Section or any subparagraph hereof by Executive, the Company and Executive agree
that the Company shall be entitled to the following particular forms of relief
as a result of such breach, in addition to any remedies otherwise available to
it at law or equity: (a) injunctions, both preliminary and permanent, enjoining
or restraining such breach or anticipatory breach, and Executive hereby consents
to the issuance thereof forthwith and without bond by any court of competent
jurisdiction; and (b) recovery of all reasonable sums and costs, including
attorney fees.

14

--------------------------------------------------------------------------------

          (f)   Severability of Covenants.  Executive acknowledges and agrees
that the restrictive covenants in this Section 11 are reasonable and valid in
time and scope and in all other respects. The covenants set forth in this
Section 11 shall be considered and construed as separate and independent
covenants. Should any part or provision of any covenant be held invalid, void or
unenforceable in any court of competent jurisdiction, such invalidity, voidness
or unenforceability shall not render invalid, void or unenforceable any other
part or provision of this Agreement. If any portion of the foregoing provisions
is found to be invalid or unenforceable by a court of competent jurisdiction
because its duration, the territory, the definition of activities or the
definition of information covered is considered to be invalid or unreasonable in
scope, the invalid or unreasonable term shall be redefined, or a new enforceable
term provided, such that the intent of the Company and Executive in agreeing to
the provisions of this Agreement will not be impaired and the provision in
question shall be enforceable to the fullest extent of the applicable laws.

12. Non-Disparagement

          At all times during and after the Employment Period, Executive agrees
that s/he shall not disparage or comment negatively about the Company to anyone,
including but not limited to customers, competitors or members of the general
public. Likewise, the Company agrees that it will not make any disparaging
remarks about Executive.

13. Assistance to the Company

          At all times during and after the Employment Period and at the
Company's expense for significant out-of-pocket expenses actually and reasonably
incurred by Executive in connection therewith, Executive shall provide
reasonable assistance to the Company in the collection of information and
documents and shall be available when reasonably requested by the Company in
connection with claims or actions brought by or against third parties or
investigations by governmental agencies based upon events or circumstances
concerning Executive's duties, responsibilities and authority during the
Employment Period.

14. Arbitration

        Except for enforcement of the restrictive covenants set forth in Section
11 hereof, the Company hereby agrees to submit to arbitrate any employment
related disputes pursuant to the terms of this Section 14. 

        Executive hereby acknowledges and agrees that in consideration of
his/her employment and the severance payments outlined in Section 7, that
Executive knowingly and voluntarily enters into the following terms to arbitrate
any employment related disputes other than an alleged violation by Executive of
Section 11 hereof, and voluntarily waives the judicial remedies afforded by
federal and related statues, as follows:

          (a)   Executive agrees to arbitrate any dispute, claim, or controversy
("claim") against the Company, its parents, subsidiaries and current and former
officers, directors, or executives, arising out of Executive's employment or the
cessation of employment which could have been brought before any government
administrative agency or court including, but not limited to, claims under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, Section 1981 through 1988 of Title
42 of the United States Code, the New Jersey Law Against Discrimination,
N.J.S.A. 10:15-1, et seq.; the New Jersey Conscientious Executive Protection Act
N.J.S.A. 34:19-1 to 19-8; the New Jersey Wage and Hour Act, N.J.S.A. 34-11-56a,
et seq.; as well as any other federal, state, and local law, ordinance, or
regulation, or based on any public policy, contract, tort, or common law or any
claim for costs, fees, or other expenses including attorney's fees, but
excluding any claims for worker's compensation or unemployment compensation. All
claims and defenses, which could be raised before a government administrative
agency or court, must be raised in arbitration and the arbitration shall apply
the law accordingly. The Company also has the right to initiate arbitration
regarding any matter covered by this Agreement. Executive understands that by
signing this Agreement, Executive is waiving his/her right to obtain any legal
or equitable relief (e.g., monetary, injunctive or reinstatement) from any
government agency or court, and is also waiving his/her right to commence any
court action. Nothing herein is intended to or shall preclude Executive from
filing a complaint and/or charge with any appropriate federal, state, or local
government agency and/or cooperating with said agency in its investigation.
Executive, however, shall not be entitled to receive any relief, recovery, or
monies in connection with any complaint or charge brought against the Company,
without regard as to who brought any said complaint or charge. Executive
understands that any claim for arbitration will be timely only if brought within
the time in which an administrative charge or complaint would have to have been
filed if the claim is one which could be filed with an administrative agency. If
the arbitration claim raises an issue, which could not have been filed with an
administrative agency, then the claim must be filed within the time set by the
appropriate statute of limitations.

15

--------------------------------------------------------------------------------

          (b)   The arbitration shall take place in Northern New Jersey before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association ("AAA"). Executive
understands that s/he will be required to pay the first $150 of the costs of
commencing an arbitration with the AAA and the remainder of any costs will be
paid by the Company, subject to a subsequent award by the arbitrator. The
parties agree that the decision or award of the arbitrator should be in writing.
The decision or award of the arbitrator shall be final and binding upon the
parties. The arbitrator shall have the power to award any types of legal or
equitable relief available in a court of competent jurisdiction, including, but
not limited to, the costs of arbitration and attorney's fees, to the extent such
damages are available under law. Any arbitration award may be entered as a
judgment or order in any court of competent jurisdiction. Executive agrees that
any relief or recovery to which Executive is entitled from any claims arising
out of employment, cessation of employment, or any claim of unlawful
discrimination shall be limited to that awarded by the arbitrator.

          (c)   This arbitration Section, as well as all terms and conditions of
Executive's employment, shall be governed by and shall be interpreted in
accordance with the laws of the State of New Jersey.

          (d)   If for any reason this arbitration Section is declared
unenforceable, the parties agree that any trial shall be before a judge only and
the parties hereto further agree to waive any right that each may have to a jury
trial with respect to any dispute or claim against the Company relating to any
of the terms and conditions of or termination from employment with the Company,
including but not limited to any of the claims enumerated in the first paragraph
of this arbitration Section.

          (e)   Executive and the Company agree that this Section shall survive
termination of Executive's employment and shall survive the termination of this
Agreement.

15. Indemnity

          The Company agrees to indemnify and hold Executive harmless against
any and all liabilities, expenses (including attorney's fees and costs), claims,
judgments, fines, and amounts paid in settlement actually and reasonably
incurred in connection with any proceeding arising out of Executive's employment
with the Company (whether civil, criminal, administrative or investigative,
other than proceedings by or in the right of the Company), if with respect to
the actions at issue in the proceedings Executive acted in good faith and in a
manner Executive reasonably believed to be in, or not opposed to, the best
interests of the Company, and (with respect to any criminal action) Executive
had no reason to believe Executive's conduct was unlawful. Said indemnification
arrangement shall (a) survive the termination of this Agreement, (b) apply to
any and all qualifying acts of Executive which have taken place during any
period in which s/he was employed by the Company, including, but not limited to,
any and all qualifying acts as an officer or director of any affiliate while
Executive is employed by the Company and (c) be subject to any limitations
imposed from time to time under applicable law.

16

--------------------------------------------------------------------------------

16. No Obligation to Mitigate

          In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement and, except as specifically
provided in this Agreement, such amounts shall not be reduced whether or not
Executive obtains other employment. However, should Executive obtain other
employment, which provides medical benefits, the Company's obligations to
continue to provide health benefits pursuant to Section 7(a)(vi) shall cease
immediately.

17. Legal Fees

          The Company agrees to reimburse all reasonable legal and professional
fees and expenses that Executive may reasonably incur as a result of any contest
by Executive concerning the validity or enforceability of, or liability under,
any provision of this Agreement, solely to the extent that Executive is
successful in obtaining an award in excess of one hundred twenty-five percent
(125%) of the amount, if any, the Company offered to resolve the matter prior to
the initial scheduling of a hearing date on the matter pursuant to Section 14 of
this Agreement.

          Executive shall reimburse the Company for its reasonable legal and
professional fees and expenses, to the extent there is a final determination
that such fees or expenses relate to claims brought by Executive against, or
defenses by Executive of any claim of the Company with respect to this
Agreement, that were determined to have been made or asserted by Executive in
bad faith or frivolously.

        The Company agrees to reimburse the Executive for legal fees and
expenses in connection with the review and negotiation of this Agreement in an
amount up to $5,000; provided, that Executive provides the Company with
sufficient documentation of the amount of such fees and expenses.

18. Severability

          If any term or provision of this Agreement or any portion thereof is
declared illegal or unenforceable by any court of competent jurisdiction, such
provision or portion thereof shall be deemed modified so as to render it
enforceable, and to the extent such provision or portion thereof cannot be
rendered enforceable, this Agreement shall be considered divisible as to such
provision which shall become null and void, leaving the remainder of this
Agreement in full force and effect.

19. Amendment

          This Agreement may not be modified, altered or changed except upon the
express written consent of both parties wherein specific reference is made to
this Agreement.

17

--------------------------------------------------------------------------------

20. Entire Agreement

          This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties, whether oral or written. Executive acknowledges that Executive has not
relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive's decision to sign this Agreement, except
for those set forth in this Agreement.

21. Notices

          All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered by hand to the other party
or three days after mailing if sent by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

          (a)   If to Executive, to the address on file with the Company, and

          (b)   If to the Company to it at Toys “R” Us, Inc., One Geoffrey Way,
Wayne, New Jersey 07470, Attention:  General Counsel;

or such other address as either party shall have furnished to the other in
writing.

22. Headings

          Section headings are used herein for convenience or reference only and
shall not affect the meaning of any provision of this Agreement.

23. Successors and Assigns

        This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors, assigns, representatives, estates and
heirs.

 

(signatures on following page)


 

18

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily
executed this Agreement, on the dates set forth below:

 

/s/ Raymond L. Arthur Name: Raymond L. Arthur Title: Executive Vice President -
Chief Financial Officer Date: November 1, 2004     Toys “R” Us, Inc.

By:

/s/ John H. Eyler, Jr. Name: John H. Eyler, Jr. Title: Chairman of the Board,
President and Chief Executive Officer Date: November 1, 2004

 

 

19

--------------------------------------------------------------------------------

 

EXHIBIT A

LIST OF OUTSIDE ACTIVITIES

 

I, the undersigned, hereby state that I serve on the Board of Directors, perform
charitable work or perform other activities on behalf of the following
companies:

 

Date: ___________________________                         
Name:___________________________

 

 

 

20

--------------------------------------------------------------------------------




EXHIBIT B

CHANGE IN CONTROL and TAX GROSS-UP

 

  “Change in Control” means, after the date hereof:

          (a)   The acquisition by any "person" or "group" within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (a "Person") of beneficial ownership (within the meaning of Rule
13d-3 and 13d-5 promulgated under the Exchange Act) of 25% or more of either (i)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors of the Company (the "Outstanding Company Voting Securities");
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition by
the Company or any of its subsidiaries, (ii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary of the Company, (iii) any acquisition by any Person pursuant to a
transaction that complies with clauses (i), (ii) and (iii) of subsection (c)
below, or (iv) any acquisition by any entity in which Executive beneficially
owns more than 5% of such entity's outstanding shares of common stock or
outstanding voting securities; or

          (b)   The cessation of the Incumbent Board (as defined below) for any
reason to constitute at least a majority of the Board. "Incumbent Board" means
the members of the Board on the date hereof and any member of the Board
subsequent to the date hereof whose election, or nomination for election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board, except that the Incumbent Board
shall not include any member of the Board who initially assumed such office as a
result of an actual or threatened election contest (as described in Rule 14a-11
promulgated under the Exchange Act) or as a result of actual or threatened
solicitation of proxies or consents by or on behalf of a Person; or

          (c)   The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company to any Person or entity (a "Business Combination"), in each case,
unless, immediately following such Business Combination each of the following is
correct:

          (i)   The individuals and entities who were the beneficial owners of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, respectively, as the
case may be, of the Person resulting from such Business Combination (including,
without limitation, a Person which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries), and

          (ii)   No Person excluding (A) any employee benefit plan (or related
trust) sponsored or maintained by the Company, any subsidiary of the Company, or
such Person resulting from such Business Combination or any Affiliate (as
defined in Rule 405 under the Securities Act of 1933, as amended) of such
Person, or (B) any entity in which Executive beneficially owns more than 5% of
such entity's outstanding shares of common stock or outstanding voting
securities, or any Affiliate of such entity, beneficially owns, directly or
indirectly, 25% or more of, respectively, either the then outstanding shares of
common stock of the Person resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such Person,
except to the extent that such ownership existed prior to the Business
Combination, and

21

--------------------------------------------------------------------------------

          (iii)   At least a majority of the members of the board of directors
or comparable governing body of the Person resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

          (d)   Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

Tax Gross-Up

          (a)   If required by Section 9 of the Agreement, in addition to the
payments described in Section 7 of the Agreement, and all other obligations of
the Company to Executive whether under the Agreement or otherwise, the Company
shall pay to Executive an amount (the "Gross-up") equal to the product of (i)
the amount of Excise Tax multiplied by (ii) the Gross-up Multiple (as
hereinafter defined). The Gross-up is intended to compensate Executive for the
Excise Tax and any Federal, state, local or other income or excise tax or other
tax payable by Executive with respect to the Gross-up. The "Gross-up Multiple"
shall equal a fraction, the numerator of which is one (1.0) and the denominator
of which is one (1.0) minus the sum, expressed as a decimal fraction, of the
rates of all Federal, state, local and other taxes and any Excise Taxes
applicable to the Gross-up after taking into account the deductibility of state,
local and other taxes. If different rates of tax are applicable to various
portions of the Gross-up, the weighted average of such rates shall be used. For
purposes of determining the amount of any Gross-up, it shall be assumed that (i)
Executive is subject to Federal, state and local income tax at the highest
marginal statutory rates in effect for the relevant period after taking into
account any deduction (and any limitations on the use thereof) available in
respect of any such tax and (ii) the deduction available for state and local
income taxes in computing Federal income taxes is subject to the maximum
adjusted gross income limitations.

          (b)   Subject to the provisions of paragraph (c) of this Tax-Gross-Up
Provision, the determination of whether a Gross-up is required and the amount of
such Gross-up shall be made in accordance with the assumptions set forth in
paragraph (a) of this Exhibit B by Ernst & Young LLP or such similar accounting
firm designated by Executive and reasonably acceptable to the Company.

          (c)   Executive shall notify the Company as soon as practicable in
writing of any claim by the Internal Revenue Service that, if successful, would
require any Gross-up payment. Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company. If the Company notifies Executive in writing prior to the
expiration of such period that it desires to contest such claim, Executive shall
take all actions necessary to permit the Company to control all proceedings
taken in connection with such contest. In that connection, the Company may, at
its sole option, pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner; provided, however, that the
Company shall pay and indemnify Executive from and against all costs and
expenses incurred in connection with such contest; provided further, however,
that if the Company directs Executive to pay such claim and sue for a refund,
the Company shall advance the amount of such payment to Executive on an
interest-free basis and at no net after-tax cost to Executive. If Executive
becomes entitled to receive any refund or credit with respect to such claim (or
would be entitled to a refund or credit but for a counterclaim for taxes not
indemnified hereunder), Executive shall promptly pay to the Company the amount
of such refund (together with any interest paid or credited thereon) plus the
amount of any tax benefit available to Executive as a result of making such
payment (any such benefit shall be calculated based on the assumptions that (i)
Executive is subject to the highest marginal statutory rates of Federal, state
and local income tax for the relevant periods after taking into account any
deductions, and limitations on the use thereof, available in respect to any such
tax, and (ii) any deduction available for state and local taxes or other form
1040 Schedule A amounts is subject to the maximum adjusted gross income
limitations).


22

--------------------------------------------------------------------------------

 

EXHIBIT C

SEPARATION AND RELEASE AGREEMENT

 

          This Separation and Release Agreement ("Release Agreement") is entered
into as of this ___________ day of ____________________, 200__, between Toys "R"
Us, Inc. and any successor thereto (collectively, the "Company") and
_________________ ("Executive").

          Executive and the Company agree as follows:

          1.   Executive acknowledges that his employment and all relationships
with the Company and its subsidiaries and affiliates terminated on
_____________________ (the "Date of Termination").

          2.   In accordance with Executive's Retention Agreement and in
consideration for Executive's promises and covenants therein and this Release
Agreement, the Company has agreed to pay Executive certain payments and to make
certain benefits available after the Date of Termination pursuant to Section 7
of the Retention Agreement. Executive acknowledges that such consideration from
Company is given in exchange for Executive signing this Release Agreement and is
consideration to which Executive would not otherwise be entitled.

          3.   In consideration of the rights, responsibilities, and obligations
contained in this Release Agreement, the sufficiency of which Executive hereby
acknowledges, Executive on behalf of himself and his/her heirs, executors,
administrators and assigns, hereby releases and forever discharges the Company
and its members, parents, affiliates, subsidiaries, divisions, any and all
current and former directors, officers, employees, agents, and contractors and
their heirs and assigns, and any and all employee pension benefit or welfare
benefit plans of the Company, including current and former trustees and
administrators of such employee pension benefit and welfare benefit plans, from
all claims, charges, or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Release Agreement, including, without limitation, any claims
Executive may have arising from or relating to Executive's employment or
termination from employment with the Company, including, without limitation, a
release of any rights or claims Executive may have under Title VII of the Civil
Rights Act of 1964, as amended, and the Civil Rights Act of 1991 (which prohibit
discrimination in employment based upon race, color, sex, religion, and national
origin); the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973 (that prohibit discrimination based upon disability);
the Family and Medical Leave Act of 1993 (which prohibits discrimination based
on requesting or taking a family or medical leave); Section 1981 of the Civil
Rights Act of 1866 (which prohibits discrimination based upon race); Section
1985(3) of the Civil Rights Act of 1871 (which prohibits conspiracies to
discriminate); the Employee Retirement Income Security Act of 1974, as amended
(which prohibits discrimination with regard to benefits); any other federal,
state or local laws against discrimination; or any other federal, state, or
local statute, or common law relating to employment, wages, hours, or any other
terms and conditions of employment. This includes a release by Executive of any
claims for wrongful discharge, breach of contract, torts or any other claims in
any way related to Executive's employment with or resignation or termination
from the Company. This release also includes a release of any claims for age
discrimination under the Age Discrimination in Employment Act, as amended
("ADEA"); New Jersey Law Against Discrimination, the New Jersey Conscientious
Employment Protection Act, Equal Pay Act of 1963; and the Consolidated Omnibus
Budget Reconciliation Act of 1985. Notwithstanding the foregoing, nothing herein
shall release the Company of its continuing obligations to Executive under the
Retention Agreement or any on-going contractual obligations between the Company
or its affiliates and Executive, or any indemnification obligations to Executive
under the Company's bylaws, charter, New Jersey law or otherwise.

23

--------------------------------------------------------------------------------

          4.   This Release Agreement is not an admission by either Executive or
the Company of any wrongdoing or liability.

          5.   Executive waives any right to reinstatement or future employment
with the Company following Executive's separation from the Company on the Date
of Termination and Executive agrees that he will not seek reinstatement or
future employment with the Company.

          6.   Executive agrees not to engage in any act after execution of this
Release Agreement that is intended or may reasonably be expected to harm the
reputation, business, prospects or operations of the Company, its officers,
directors, stockholders or employees. The Company further agrees that it will
not engage in any act, which is intended or may reasonably be expected to harm
the reputation, business or prospects of Executive.

          7.   Executive shall continue to be bound by Sections 10, 11, 12, 13,
14, and 17 of Executive's Retention Agreement. The Company shall continue to be
bound by Sections 9, 12, 14, 15, and 17 of this Executive Retention Agreement.

          8.   Executive agrees that he will not retain or destroy, and will
immediately return to the Company, any and all property of the Company in his
possession or subject to his control, including, but not limited to, Company
keys, credit and identification cards, cellular phones, computer equipment,
software and peripherals and originals or copies of books, records, computer
disks, plans, notes or other information pertaining to the Company's business in
whatever form same may exist. Executive further agrees not to make, distribute
or retain copies of any such Company information or property.

          9.   This Release Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without reference to the
principles of conflict of laws. Exclusive jurisdiction with respect to any legal
proceeding brought concerning any subject matter contained in this Release
Agreement shall be settled by arbitration as provided in Executive's Retention
Agreement.

          10.   This Release Agreement represents the complete agreement between
Executive and the Company concerning the subject matter in this Release
Agreement and supersedes all prior agreements or understandings, written or
oral. This Release Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

          11.   Each of the sections contained in this Release Agreement shall
be enforceable independently of every other section in this Release Agreement,
and the invalidity or nonenforceability of any section shall not invalidate or
render unenforceable any other section contained in this Release Agreement.

          12.   Executive expressly states that he/she has carefully read this
Release Agreement and agrees and acknowledges that he/she is releasing the
Company and the other related released parties from any possible claim that
he/she may have, including any claim relating to his/her employment with the
Company or the termination of such employment. Without limiting the generality
of the foregoing, Executive agrees that by executing this Release Agreement,
he/she has released and waived any and all claims he/she has or may have as of
the date of this Release Agreement arising under the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et. seq. Executive further agrees that he/she
has been advised to consult with a representative, consultant, or attorney of
his/her own choosing regarding his/her execution of this Release Agreement.
Executive understands that he/she may revoke this Release Agreement by
delivering written notice of revocation to the Company at any time within seven
(7) days following the day he/she executes this Release Agreement. Any such
written revocation within this period must state, "I hereby revoke my acceptance
of our Release Agreement." The revocation must be personally delivered to the
Company or mailed to Toys "R" Us. Inc. Attn: Legal Department, One Geoffrey Way,
Wayne, NJ 07470-2030, and postmarked within seven (7) days of Executive's
execution of this Release Agreement. This Release Agreement shall not become
effective or enforceable until the revocation period has expired.

24

--------------------------------------------------------------------------------

          13.   Executive has been given twenty-one (21) days to consider this
Release Agreement and to consult with an attorney prior to executing this
Release Agreement and has either used that full 21-day period or voluntarily
decided to sign this Release Agreement before the end of that period. Having
elected to sign this Release Agreement, to fulfill the promises set forth herein
which pertain to him/her, and to receive thereby the sums and other
consideration set forth hereto, Executive, freely and knowingly, and after due
consideration, enters into this Release Agreement, intending to waive, settle
and release all claims he/she has or might have against the Company and the
other related released parties, as of the date he/she executes this Release
Agreement.

          The parties to this Release Agreement have executed this Release
Agreement as of the day and year first written above.

TOYS “R” US, INC. By: _______________________________________ Name: Title:  

_______________________________________

Name

 

25

--------------------------------------------------------------------------------

 